116 U.S. 398 (1886)
UNITED STATES
v.
WALLACE.
Supreme Court of United States.
Submitted January 4, 1886.
Decided January 18, 1886.
APPEAL FROM THE COURT OF CLAIMS.
*399 Mr. Solicitor-General for appellant.
Mr. Charles C. Lancaster and Mr. Charles E. Mayer for appellee.
MR. JUSTICE MATTHEWS delivered the opinion of the court. After stating the facts in the language reported above, he continued:
It is provided in § 847 Rev. Stat. regulating the fees of commissioners:
"For issuing any warrant or writ, and for any other service, *400 the same compensation as is allowed to clerks for like services."
§ 828 Rev. Stat. provides that the clerk be allowed:
"For making dockets and indexes, taxing costs, and all other services on the trial or argument of a cause where issue is joined and testimony given, $3." And  "For making dockets and indexes, taxing costs and other services in a cause which is dismissed or discontinued, or where judgment or decree is made without issue, $1."
It was not disputed by the accounting officers of the Treasury Department, nor by the Solicitor-General in argument, that the commissioner was legally bound under the order of the Circuit Court to render the services charged for in keeping the dockets required, nor that he is entitled to compensation therefor. But it is insisted that he ought not to be allowed the compensation demanded, because the services rendered in keeping his docket are not in all particulars like services to those rendered by clerks in keeping dockets, and that, consequently, his compensation is fully covered by paragraph 8 of § 828, which allows for making entries "for each folio fifteen cents."
This view is met by the Court of Claims in the following extract from its opinion:
"The phrase `like services' does not necessarily mean identical with, for by such a construction the compensation allowed to commissioner `for any other service' would be defeated because of the subject-matter of the duties of the commissioner and the clerk being somewhat different; but the statute must receive a reasonable construction, and where the service of the clerk bears a substantial resemblance to the duty performed by the commissioner, then, under § 847, the commissioner would be entitled to the compensation allowed by law to the clerk, it being in legal substance a `like service.'"
The compensation of fifteen cents for each folio, supposed to embrace this service, is given "for entering any return, rule, order, continuance, judgment, decree, or recognizance, or drawing any bond, or making any record certificate, return, or report." Clearly this service has no likeness to that of keeping *401 a docket, while the keeping of a docket by the commissioner is a like service to the keeping of a docket by the clerk, although the docket entries to be made by each may differ.
The judgment of the Court of Claims is
Affirmed.